

117 HR 5381 IH: Front-Loaded Aid Transparency Act
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5381IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2021Mr. Kim of New Jersey (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Comptroller General of the United States to conduct a study on the front-loading of grant aid by institutions of higher education, and for other purposes.1.Short titleThis Act may be cited as the Front-Loaded Aid Transparency Act or the FLAT Act.2.Study and report on front-loading of grant aid by institutions of higher education(a)StudyThe Comptroller General of the United States shall conduct a study on the front-loading of institutional grant aid by covered institutions of higher education during the period beginning with fiscal year 2007 and ending with fiscal year 2020.(b)ElementsThe study conducted under subsection (a) shall include an assessment of the following:(1)Any information known about the prevalence of front-loading by covered institutions and trends in how average grant aid for first-year undergraduate students compared to amounts for subsequent years of undergraduate study, including whether the covered institution is public, private non-profit, or for-profit.(2)Potential reasons why an institution would reduce the amount of grant aid provided to individual students after their first year, and why, if at all, the magnitude of these reductions would be higher at some covered institutions.(3)Any information known about how decreases in students’ grant aid after their first year of undergraduate study affects subsequent enrollment intensity and student loan borrowing, retention, transfer, and graduation rates.(4)The extent to which covered institutions inform prospective students about how their aid packages are likely to change after their first year of study.(c)ReportNot later than two years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that includes—(1)the results of the study conducted under subsection (a); and(2)recommendations for legislative action to address the front-loading of institutional grant aid by covered institutions.3.DefinitionsIn this Act:(1)Covered institutionThe term covered institution means an institution of higher education that—(A)provides a four-year educational program; and(B)participates in programs authorized under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).(2)Front-loadingThe term front loading, when used with respect to institutional grant aid, means the practice by which a covered institution provides first-year students with a higher amount or percentage of institutional grant aid than the institution provides to second-year, third-year, or fourth-year students.(3)Institutional grant aidThe term institutional grant aid means grant aid—(A)provided to a student by a covered institution; and(B)that is directly funded by such institution using funds from non-Federal sources.